DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 2007/0040477).
With respect to claim 1, Sugiura et al. disclose an ultrasonic sensor (Fig 22) comprising: a substrate (item 202) having an opening (regions above 201a and 232a); a vibration member (Fig 2, item 22) provided on the substrate so as to overlap the opening in a first direction (Fig 22); and a piezoelectric element (item E) including a first electrode (item 24), a piezoelectric layer (item 25), and a second electrode (item 26) that are stacked on the vibration member in the first direction (Fig 2), wherein an active portion of the piezoelectric element is defined by being completely overlapped by the first electrode, the piezoelectric layer, and the second electrode inside the opening in the first direction (Fig 2), and a wall (item 202 or 233) is provided between the active portion and other active portions of the piezoelectric element (Fig 22).
With respect to claim 2, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, wherein the wall is provided on a piezoelectric element side of the substrate (Fig 22).
With respect to claim 3, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, wherein the piezoelectric element is  provided on an opposite side of the vibration member as the opening (Fig 22).
With respect to claim 4, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, wherein the wall is not overlapped by the active portion in the first direction (Fig 22).
With respect to claim 6, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, further comprising: a plurality of the openings (Fig 22); and a plurality of the active portions (Fig 22), wherein a second direction and a third direction are orthogonal to each other and are orthogonal to the first direction, the plurality of active portions are disposed in the second direction and the third direction to face each opening (Fig 23), and the wall further comprises first walls provided between the active portions in the second direction and second walls provided between the active portions in the third direction (Figs 22-23).
With respect to claim 7, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, wherein more than one of the opening is provided, and the wall is provided between openings (Fig 22).
With respect to claim 8, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, wherein the wall faces a metal layer (items 24, 205, and 207).
With respect to claim 9, Sugiura et al. discloses the ultrasonic sensor according to Claim 8, wherein the metal layer includes gold (Paragraph 317).
With respect to claim 10, Sugiura et al. discloses the ultrasonic sensor according to Claim 1, further comprising: a sealing plate (item 23) that seals a circumference of the piezoelectric element, wherein the wall is provided on the sealing plate (Figs 2 and 22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al.
With respect to claim 5, Sugiura et al. discloses the ultrasonic sensor according to Claim 1. Sugiura is silent with respect to the specific relative dimensions of the device, and therefore does not explicitly disclose that a total area of the plural active portions disposed to face the single opening portion in a plan view occupies 60% to 80% of an area of the single opening portion. However, it has been held that a mere change in relative dimensions of a device is obvious (Gardner v. TEC Systems, Inc., 220 USPQ 777). Therefore, at the time of effective filing, it would have been obvious to one of ordinary skill in the art to form the piezoelectric elements such that their total area in the plan view is 60-80% of the total area of the first opening for the benefit of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Nakamura et al. (US 2016/0121368).
With respect to claim 12, Sugiura et al. discloses the ultrasonic sensor according to Claim 1.
Sugiura et al. does not disclose that the active portion and the opening both have a circular shape in a plan view.
Nakamura et al. teaches a piezoelectric ultrasonic transducer in which the active portion and the opening both have a circular shape in a plan view (Figs 3-4; Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the circular shapes of Nakamura et al. with the ultrasonic sensor of Sugiura et al. as it has been held that a mere change in shape is obvious (In re Dailey, 149 USPQ 47), and as Nakamura et al. recognizes the interchangeability of circular and rectangular elements.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “an aspect ratio of the opening in the substrate is greater than that of the active portion, and a plurality of active portions are .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837